Title: The Committee for Foreign Affairs to the American Commissioners, 18 October 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
York Town Octr. 18th: 1777
We have the pleasure of inclosing to you the copy of a letter from General Gates containing the circumstances of a Victory gained over General Burgoyne on the 7th. This event must defeat the main views of General Clinton in proceeding up Hudsons River. He has, it is true, got possession of Fort Montgomery, but with much Loss, as we hear. Though the enemy may boast this acquisition, yet we are persuaded the consequences will be little profitable to them, as Governour Clinton of New York and his Brother Genl. James Clinton are acting vigorously in concert with Genl. Putnam who commands in that Quarter.
Our army under General Washington is numerous and in good spirits, while General Howe is busied in forming obstructions in the roads leading to the City of Philadelphia by which he supports his hopes of keeping our troops from routing him out of his stolen Quarters.
The inclosed Resolves need no comment from us, being sufficient of themselves to determine your conduct in the points to which they relate.
It is with concern we find that British property has lately been covered in french bottoms; which practice if pursued, American search disliked by France, it is obvious that the most vulnerable part of Great Britain—her commerce—will be secured against us, and that by the intervention of our professed friends. We desire therefore, Gentlemen, that you will confer with the Ministers of France on this subject, and satisfy them of the propriety and even necessity which there is that either this commerce should be prohibited, or that the United States be at liberty to search into and make distinctions between the bottom and the enemy’s property conveyed in that bottom.
To prevent ill impressions being made by a number of Officers who are returning to France we think it proper to observe that, without totally deranging and endangering even the annihilation of the American Armies, it was not possible to provide for many of those Gentlemen in the manner they wished, and which indeed some of them had stipulated for previous to their leaving France. We have done all in our power to prevent discontent; but no doubt there will be some whose dissatisfaction will produce complaints and perhaps misrepresentations. You will be guarded on this head, and represent our conduct as founded solely on the necessity of our situation. We are Gentlemen With much Regard your very humble Servants
Richard Henry LeeTho. Heyward Junr.James LovellJno Witherspoon
  
Honble Messrs. Franklin Deane & Lee Esqr
 
Addressed: On the Service of the United States / Honble / Messrs Franklin Deane & Lee Esq. / Commissioners from the United States / of North America / Paris
Endorsed: Recd. Augt 8th. 1778 from Monsr Lessier Amsterdam A Lee / Postage of the two Packets 32 l.t.
